Name: Commission Regulation (EC) NoÃ 732/2007 of 26 June 2007 amending for the 79th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety;  international trade;  civil law
 Date Published: nan

 28.6.2007 EN Official Journal of the European Union L 166/13 COMMISSION REGULATION (EC) No 732/2007 of 26 June 2007 amending for the 79th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 7 June 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 2007. For the Commission Eneko LANDÃ BURU Director General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 639/2007 (OJ L 148, 9.6.2007, p. 5). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Mohamed Ben Belgacem Ben Abdallah Al-Aouadi (alias Mohamed Ben Belkacem Aouadi). Address: (a) Via A. Masina 7, Milan, Italy, (b) Via Dopini 3, Gallarate, Italy. Date of birth: 11.12.1974. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L191609 (Tunisian passport issued on 28.2.1996 which expired on 27.2.2001). National identification No: 04643632 issued on 18.6.1999. Other information: (a) Italian fiscal code: DAOMMD74T11Z352Z, (b) his mother's name is Bent Ahmed Ourida, (c) Sentenced to three and a half years imprisonment in Italy on 11.12.2002. under the heading Natural persons shall be replaced by: Mohamed Ben Belgacem Ben Abdallah Al-Aouadi (alias Mohamed Ben Belkacem Aouadi). Address: (a) Via A. Masina 7, Milan, Italy, (b) Via Dopini 3, Gallarate, Italy. Date of birth: 11.12.1974. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L191609 (Tunisian passport issued on 28.2.1996 which expired on 27.2.2001). National identification No: 04643632 issued on 18.6.1999. Other information: (a) Italian fiscal code: DAOMMD74T11Z352Z, (b) his mother's name is Ourida, (c) sentenced to three and a half years imprisonment in Italy on 11.12.2002, released from prison in Italy on 25.11.2004, deported to Tunisia on 1.12.2004. (2) The entry Al-Azhar Ben Ammar Ben Abdallah Al-Tlili. Address: Via Carlo Porta 97, Legnano, Italy. Date of birth: 1.11.1971. Place of birth: Ben Aoun, Tunisia. Nationality: Tunisian. Passport No: Z417830 (Tunisian passport issued on 4.10.2004 which expires on 3.10.2009). Other information: Italian fiscal code: TLLLHR69C26Z352G. under the heading Natural persons shall be replaced by: Al-Azhar Ben Ammar Ben Abdallah Al-Tlili. Address: Via Carlo Porta 97, Legnano, Italy. Date of birth: 1.11.1971. Place of birth: Ben Aoun, Tunisia. Nationality: Tunisian. Passport No: Z417830 (Tunisian passport issued on 4.10.2004 which expires on 3.10.2009). Other information: (a) Italian fiscal code: TLLLHR69C26Z352G. (b) Convicted in France on 14.10.2002. Extradited to Italy on 6.9.2006. Currently detained in Italy. (3) The entry Adel Ben Al-Azhar Ben Youssef Ben Soltane. Address: Via Latisana 6, Milan, Italy. Date of birth: 14.7.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M408665 (Tunisian passport issued on 4.10.2000 which expired on 3.10.2005). Other information: (a) Italian fiscal code: BNSDLA70L14Z352B, (b) currently in prison in Tunisia. under the heading Natural persons shall be replaced by: Adel Ben Al-Azhar Ben Youssef Ben Soltane. Address: Via Latisana 6, Milan, Italy. Date of birth: 14.7.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M408665 (Tunisian passport issued on 4.10.2000 which expired on 3.10.2005). Other information: (a) Italian fiscal code: BNSDLA70L14Z352B, (b) served a 3 year and 6 month prison term in Italy. Released from prison on 23.2.2004 and deported to Tunisia on 28.2.2004, (c) currently in prison in Tunisia. (4) The entry Al-Mokhtar Ben Mohamed Ben Al-Mokhtar Bouchoucha (alias Bushusha, Mokhtar). Address: Via Milano 38, Spinadesco (CR), Italy. Date of birth: 13.10.1969. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: K754050 (Tunisian passport issued on 26.5.1999 which expired on 25.5.2004). National identification No: 04756904 delivered on 14.9.1987. Other information: (a) Italian fiscal code: BCHMHT69R13Z352T, (b) his mother's name is Bannour Hedia, (c) convicted in Italy on 11.12.2002 (three and half year sentence). under the heading Natural persons shall be replaced by: Al-Mokhtar Ben Mohamed Ben Al-Mokhtar Bouchoucha (alias Bushusha, Mokhtar). Address: Via Milano 38, Spinadesco (CR), Italy. Date of birth: 13.10.1969. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: K754050 (Tunisian passport issued on 26.5.1999 which expired on 25.5.2004). National identification No: 04756904 issued on 14.9.1987. Other information: (a) Italian fiscal code: BCHMHT69R13Z352T, (b) his mother's name is Bannour Hedia, (c) convicted in Italy on 11.12.2002 (three and half year sentence), (d) released from prison on 3.5.2006, but obliged to regularly report to the Cremona authorities. (5) The entry Faycal Boughanemi (alias Faical Boughanmi). Address: viale Cambonino, 5/B  Cremona, Italy. Date of birth: 28.10.1966. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Other information: Italian fiscal code: BGHFCL66R28Z352G. under the heading Natural persons shall be replaced by the following: Faycal Boughanemi (alias Faical Boughanmi). Address: viale Cambonino, 5/B  Cremona, Italy. Date of birth: 28.10.1966. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Other information: (a) Italian fiscal code: BGHFCL66R28Z352G, (b) sentenced to 8 years imprisonment in Italy on 15.7.2006. Currently detained in Italy. (6) The entry Yassine Chekkouri, date of birth: 6 October 1966; place of birth: Safi, Morocco under the heading Natural persons shall be replaced by: Yassine Chekkouri. Date of birth: 6.10.1966. Place of birth: Safi, Morocco. Other information: Served a 4 year prison term in Italy. Released from prison on 2.2.2004. Deported to Morocco on 26.2.2004. (7) The entry Abd El Kader Mahmoud Mohamed El Sayed (alias Es Sayed, Kader). Address: Via del Fosso di Centocelle No 66, Rome, Italy. Date of birth 26.12.1962. Place of birth: Egypt. Italian Fiscal Code: SSYBLK62T26Z336L. under the heading Natural persons shall be replaced by: Abd El Kader Mahmoud Mohamed El Sayed (alias Es Sayed, Kader). Address: Via del Fosso di Centocelle 66, Rome, Italy. Date of birth: 26.12.1962. Place of birth: Egypt. Other information: (a) Italian Fiscal Code: SSYBLK62T26Z336L, (b) sentenced to 8 year imprisonment in Italy on 2.2.2004, fugitive. (8) The entry Sami Ben Khamis Ben Saleh Elsseid (alias (a) Omar El Mouhajer, (b) Saber). Address: Via Dubini 3, Gallarate (VA), Italy. Date of birth: 10.2.1968. Place of birth: Menzel Jemil Bizerte, Tunisia. Nationality: Tunisian. Passport No: K929139 (Tunisian passport issued on 14.2.1995 which expired on 13.2.2000). National identification No: 00319547 delivered on 8.12.1994. Other information: (a) Italian fiscal code: SSDSBN68B10Z352F, (b) his mother's name is Beya al-Saidani, (c) he was detained in Italy. under the heading Natural persons shall be replaced by: Sami Ben Khamis Ben Saleh Elsseid (alias (a) Omar El Mouhajer, (b) Saber). Address: Via Dubini 3, Gallarate (VA), Italy. Date of birth: 10.2.1968. Place of birth: Menzel Jemil Bizerte, Tunisia. Nationality: Tunisian. Passport No: K929139 (Tunisian passport issued on 14.2.1995 which expired on 13.2.2000). National identification No: 00319547 issued on 8.12.1994. Other information: (a) Italian fiscal code: SSDSBN68B10Z352F, (b) his mother's name is Beya Al-Saidani, (c) sentenced to a five year prison term, currently detained in Italy. (9) The entry Mehdi Ben Mohamed Ben Mohamed Kammoun. Address: Via Masina 7, Milan, Italy. Date of birth: 3.4.1968. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M307707 (Tunisian passport issued on 12.4.2000 which expired on 11.4.2005). Other information: Italian fiscal code: KMMMHD68D03Z352N. under the heading Natural persons shall be replaced by the following: Mehdi Ben Mohamed Ben Mohamed Kammoun. Address: Via Masina 7, Milan, Italy. Date of birth: 3.4.1968. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: M307707 (Tunisian passport issued on 12.4.2000 which expired on 11.4.2005). Other information: (a) Italian fiscal code: KMMMHD68D03Z352N, (b) Sentenced to 5 years and 10 months imprisonment in Italy on 17.5.2002. On 23.4.2003 the Milan Appeal Court reduced his detention term to 3 years and 6 months. Deported to Tunisia on 22.7.2005. (10) The entry Samir Abd El Latif El Sayed Kishk. Date of birth: 14.5.1955. Place of birth: Gharbia, Egypt. under the heading Natural persons shall be replaced by: Samir Abd El Latif El Sayed Kishk. Date of birth: 14.5.1955. Place of birth: Gharbia, Egypt. Other information: Sentenced to 1 year and 11 months imprisonment in Italy on 20.3.2002. Deported to Egypt on 2.7.2003. (11) The entry Daki MOHAMMED, Via Melato 11, Reggio Emilia, Italy. Place of birth: Morocco. Date of birth: 29 March 1965. under the heading Natural persons shall be replaced by the following: Daki Mohammed. Address: Via Melato 11, Reggio Emilia, Italy. Date of birth: 29.3.1965. Place of birth: Morocco. Other information: Deported from Italy to Morocco on 10.12.2005. (12) The entry Mohamed Amin MOSTAFA, Via della Martinella 132, Parma, Italy. Place of birth: Karkuk (Iraq). Date of birth: 11 October 1975. under the heading Natural persons shall be replaced by the following: Mohamed Amin Mostafa. Adress: Via della Martinella 132, Parma, Italy. Date of birth: 11.10.1975. Place of birth: Kirkuk, Iraq. Other information: Sentenced to 7 years imprisonment on 21.9.2006. Currently detained in Italy.